266 F.2d 822
SEABOARD MARINE SERVICE CORPORATION, EmployerPlaintiff-Appellee, and State Insurance Fund,Insurance Carrier Plaintiff-Appellee,v.Arnold J. QUIGLEY, Deputy Commissioner for the 2ndCompensation District of The United States Department ofLabor, Bureau of Employees' Compensation,Defendants-Appellee, and Kaare Peterson, Employee Defendant-Appellant.
No. 306, Docket 25114.
United States Court of Appeals Second Circuit.
Argued April 9, 1959.Decided April 28, 1959.

Louis Bloch, New York City, for defendant-appellant.
Louis Busell, New York City (Charles G. Tierney, Gen. Atty. of State Ins. Fund, New York City, on the brief), for plaintiffs-appellees.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Peterson, having been injured in the course of his employment on January 21, 1950, received compensation from his employer's insurance carrier until December 4, 1951, when he announced his election to sue a third party for damages.  The case was settled and out of the settlement the insurance carrier recovered what it already had disbursed for compensation and medical care.  Thereafter, Peterson sought and was awarded deficiency compensation from January 22, 1950 to July 6, 1957.  Judge Sugarman held that Peterson, having already been compensated for the period from January 22, 1950 to December 4, 1951, was entitled to no further award for that period.  He granted summary judgment modifying the Deputy Commissioner's award, to make it run from December 4, 1951.


2
Upon the opinion below, D.C.S.D.N.Y. 1958, 159 F. Supp. 27,


3
Affirmed.